

EXHIBIT 10.3


PROMISSORY NOTE
 


Albany, New York
 February 6, 2006
$10,000,000.00
 

 
BALCHEM CORPORATION, a Maryland corporation having an address of P. O. Box 600,
52 Sunrise Park Road, New Hampton, New York 10958 (herein called the “Company”),
hereby promises to pay to the order of BANK OF AMERICA, N.A. (successor by
merger to Fleet National Bank) a national banking association having an office
at 69 State Street, Albany, New York 12201 (the “Bank” or the “Holder”), or its
successors or assigns, the principal sum of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00), with interest thereon as set forth below.


SECTION 1. DEFINITION OF TERMS. The following words and terms as used in this
Note shall have the following meanings unless the context or use indicates
another or different meaning or intent:


“Adjusted Libor Rate” - Means a rate per annum subject to adjustment
approximately each one month, two months, three months or six months, as
applicable equal to the Libor Rate plus one percent (1.00%).


“Business Day” - In respect of any date that is specified in this Note to be
subject to adjustment in accordance with applicable Following Business Day
Convention, a day which commercial banks settle payment in London if the payment
obligation is calculated by reference to any Libor Rate.


“Default Rate” - A per annum rate to two percent (2%) above the rate of interest
otherwise applicable to the Note.


“Election Notice” - The Libor Interest Rate Period notice to be delivered by the
Company to the Bank from time to time in the form of Exhibit “A” attached
hereto, in which the Company shall irrevocably indicate a Libor Interest Rate
Period.


“Event of Default” - Any of those events defined as an Event of Default under
the Loan Agreement.


“Following Business Day Convention” - The convention for adjusting any relevant
date if it would otherwise fall on a day that is not a Business Day. The term
“Business Day” when used in conjunction with the term “Following Business Day
Convention” and a date, shall mean that an adjustment will be made if that date
would otherwise fall on a day that is not a Business Day so that the date will
be the first following day that is a Business Day.


“Libor Interest Rate Period” - The one month, two month or three month, as
applicable, (or slightly longer or shorter) period during which the Adjusted
Libor Rate is in effect provided, however, that in no event shall any Interest
Rate Election Period extend beyond the Maturity Date of this Loan.


“Libor Rate” - Means, the interest rate determined by the following formula (all
amounts in the calculation will be determined by the Bank as of the first day of
the Libor Interest Rate Period):




Libor Rate=    
London Inter-Bank Offered Rate
 
     (1.00-Reserve Percentage)





--------------------------------------------------------------------------------





“Loan” - The loan of $10,000,000.00 by the Lender to the Company that is the
subject of this Note.


“Loan Agreement” - Means the amended and restated loan agreement dated the date
hereof by and between the Company and the Bank, as such may be further amended
or supplemented from time to time.


“London Inter-Bank Offered Rate” Means, for any applicable Libor Interest Rate
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the applicable Libor Rate Interest Period, for U.S. Dollar
deposits (for delivery on the first day of such interest period) with a term
equivalent to such Libor Rate Interest Period. If such rate is not available at
such time for any reason, then the rate for that Libor Rate Interest Period will
be determined by such alternate method as reasonably selected by the Bank. A
"London Banking Day" is a day on which banks in London are open for business and
dealing in offshore dollars.


“Maturity Date” - March 1, 2009.


“Prime Rate” - Means the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.


“Reserve Percentage” - Means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in the Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special and other reserve percentages.


All other capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Loan Agreement (as hereinafter
defined).


SECTION 2. INTEREST; PAYMENTS. (A) Subject to the provisions of Section 6 of
this Note, commencing on the Closing Date and continuing thereafter up to and
including the Maturity Date, interest (calculated on the Principal Balance
hereof and based upon the actual number of days elapsed over a 360 day year)
shall accrue at a rate per annum equal to the Adjusted Libor Rate and shall be
payable monthly as set forth in Section 2(B) hereof. In the event the Principal
Balance remains outstanding after the Maturity Date, interest (calculated on the
Principal Balance hereof and based upon the actual number of days elapsed over a
360-day year) shall accrue at a rate per annum equal to the Default Rate.


(B)     Commencing April 1, 2006 and continuing on the first calendar day of
each calendar month thereafter during the term hereof up to but not including
the Maturity Date, monthly payments of accrued interest hereunder together with
equal monthly payments of principal in an amount equal to $250,000.00 shall be
due and owing.


(C)     In the event that any portion of any payment due hereunder is not made
within ten (10) days of the date such payment became due, the Company shall pay
to the Holder on demand a late payment charge equal to five percent (5%) of the
portion of any such payment not paid within such ten (10) day

2

--------------------------------------------------------------------------------



period provided, however, that such late payment charge shall not exceed
$10,000.00 in the aggregate per incident and shall not exceed $10,000 in the
aggregate upon the maturity or acceleration of the Principal Balance.


(D)     Notwithstanding anything to the contrary herein contained, on the
Maturity Date, the entire outstanding principal amount hereof and all
accumulated, accrued and unpaid interest thereon shall be due and payable.


(E)     All payments received pursuant to this Note shall be applied first to
the payment of all fees, expenses, and other amounts due to the Holder
(excluding principal and interest), then to accrued, accumulated and unpaid
interest, and the balance in reduction of the Principal Balance hereof, provided
that should an Event of Default have occurred and be continuing, payments
received hereunder shall be applied at the discretion of the Holder.


(F)     All payments of interest and principal are to be made for the account of
Bank of America, N.A., Peter D, Kiernan Plaza, Albany, New York 12207 or at such
other place as the Holder may direct the Company by written notice. All payments
shall be in lawful money of the United States in immediately available funds and
are subject to the Following Business Day Convention with respect to date of
payment.


SECTION 3. PREPAYMENT, MANDATORY REDEMPTION. (A) The Company may upon at least
three (3) prior Business Days’ notice to the Holder (which notice shall be
irrevocable) prepay the Principal Balance, and any such prepayment shall occur
only on the last day of the Libor Interest Rate Period. Each prepayment of a
LIBOR Rate Portion, whether voluntary, by reason of acceleration or otherwise,
will be accompanied by the amount of accrued interest on the amount prepaid and
a prepayment fee as described below. A “prepayment” is a payment of an amount on
a date earlier than the scheduled payment date for such amounts as required by
this Note. The prepayment fee will be the sum of fees calculated separately for
each Prepaid Installment, as follows:


(i)     The Bank will first determine the amount of interest which would have
accrued each month for the Prepaid Installment had it remained outstanding until
the applicable Original Payment Date, using the interest rate applicable to the
Prepaid Installment under this Note.


(ii)            The Bank will then subtract from each monthly interest amount
determined in (i) above, the amount of interest which would accrue for that
Prepaid Installment if it were reinvested from the date of prepayment through
the Original Payment Date, using the Treasury Rate.


(iii)      If (i) minus (ii) for the Prepaid Installment is greater than zero,
the Bank will discount the monthly differences to the date of prepayment by the
Treasury Rate. The Bank will then add together all of the discounted monthly
differences for the Prepaid Installment.


The following definitions will apply to the calculation of the prepayment fee:


(i)             “Original Payment Dates” mean the dates on which the prepaid
principal would have been paid if there had been no prepayment. If any of the
principal would have been paid later than the end of the fixed rate interest
period in effect at the time of prepayment, then the Original Payment Date for
that amount will be the last day of the interest period.

3

--------------------------------------------------------------------------------


 


(ii)     “Prepayment Installment” means the amount of the prepaid principal
which would have been paid on a single Original Payment Date.
 
(iii)     “Treasury Rate” means the interest rate yield for U.S. Government
Treasury Securities which the Bank determines could be obtained by reinvesting a
specified Prepaid Installment in such securities from the date of prepayment
through the Original Payment Date. The Bank may adjust the Treasury Rate to
reflect the compounding, accrual basis, or other costs of the prepaid amount.
Each of the rates is the Bank’s estimate only and the Bank is under no
obligation to actually reinvest any prepayment. The rates will be based on
information from either the Telerate or Reuters information services, The Wall
Street Journal, or other information sources the Bank deems appropriate.


If by reason of an Event of Default the Bank elects to declare this Note to be
immediately due and payable, then any prepayment fee with respect to the
resulting prepayment shall become due and payable in the same manner as though
the Company had exercised a right of prepayment.


SECTION 4. LOAN AGREEMENT. The loan evidenced by this Note is being made
pursuant to the terms, provisions and conditions of a certain amended and
restated loan agreement dated the date hereof (as amended or supplemented from
time to time, the “Loan Agreement”) by and between the Company and the Holder.


SECTION 5. DOCUMENTS. Reference is hereby made to the Loan Agreement and to all
amendments and supplements thereto for the provisions, among others, with
respect to the nature and extent of the rights, duties and obligations of the
Company and the Holder and the terms upon which this Note is or may be secured.


SECTION 6. DEFAULT; ACCELERATION. The entire unpaid Principal Balance of this
Note, together with all accrued and unpaid interest due hereon, may be declared
immediately due and payable by the Holder upon the occurrence and during the
continuance of an “Event of Default” as defined in the Loan Agreement provided,
however, that from and after the date of any such declaration, the outstanding
Principal Balance hereof and all accrued and unpaid interest thereon shall be
due and payable, interest shall continue to accrue on the unpaid Principal
Balance to the date of payment at a rate per annum equal to the Default Rate.


SECTION 7. COVENANT AGAINST USURY. All agreements between the Company and the
Holder are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to the
Holder for the use or the forbearance of the indebtedness evidenced hereby
exceed the maximum permissible under applicable law. As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof provided,
however that in the event there is a change in the law which results in a higher
permissible rate of interest, then this Note shall be governed by such law as of
its effective date. In this regard, it is expressly agreed that it is the intent
of the Company and the Holder in the execution, delivery and acceptance of this
Note to contract in strict compliance with the laws of the State of New York
from time to time in effect. If, under or from any circumstances whatsoever,
fulfillment of any provision hereof or of any law of the Financing Documents at
the time of performance of such provision shall be due, shall involve
transcending the limit of such validity prescribed by applicable law, then the
obligation to be fulfilled shall automatically be reduced to the limits of such
validity, and if under or from circumstances whatsoever the Holder should ever
receive as interest an amount which would exceed the highest lawful

4

--------------------------------------------------------------------------------



rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between the Company and the Guarantors and the Holder.


SECTION 8. WAIVER OF DILIGENCE, PRESENTMENT, DEMAND, ETC. The Company hereby
waives with respect to this Note: diligence, presentment, demand for payment,
filing of claims with a court in the event of bankruptcy of the Company or any
other person or entity liable in respect to this Note, any right to require a
proceeding first against the Company or any other such Person; protest, notice
of dishonor or nonpayment of any such liabilities and any other notice and all
demands whatsoever except as specifically set forth in this Note or any of the
other Financing Documents.


SECTION 9. WAIVER, CHANGE, MODIFICATION OR DISCHARGE. The provisions of this
Note may not be waived, changed, modified or discharged orally, but only by
agreement in writing, signed by the party against whom any enforcement of any
waiver, change, modification or discharge is sought.


SECTION 10. TRANSFER AND ASSIGNMENT OF NOTE; PLEDGE OF RIGHTS; PARTICIPATION.
(A) The Holder may at any time pledge all or any portion of its rights under
this Note and the other Financing Documents to any of the twelve (12) Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341. No such pledge or enforcement thereof shall release the Holder from
its obligations under any of the Financing Documents.


(B)     The Holder shall have the unrestricted right at any time and from time
to time, to grant to one or more banks or other financial institutions (each, a
“Participant”) participating interests in the Holder’s obligation to lend
hereunder and/or any or all of the loans held by the Holder hereunder. In the
event of any such grant by the Holder of a participating interest to a
Participant, whether or not upon notice to the Company, the Holder shall remain
responsible for the performance of its obligations hereunder and the Company
shall continue to deal solely and directly with the Holder in connection with
the Holder’s rights and obligations hereunder.


The Holder shall have the unrestricted right at any time or from time to time,
to assign all or any portion of its rights and obligations hereunder and under
the other Financing Documents to one or more banks or other financial
institutions (each, an “Assignee”), and the Company agrees that it shall
execute, or cause to be executed, such documents, including without limitation,
amendments to this Loan Agreement and to the other Financing Documents as the
Holder shall deem necessary to effect the foregoing. In addition, at the request
of the Holder and any such Assignee, the Company shall issue one or more new
promissory notes, as applicable, to any such Assignee and, if the Holder has
retained any of its rights and obligations hereunder following such assignment,
to the Holder, which new promissory notes shall be issued in replacement of, but
not in discharge of, the liability evidenced by the promissory note held by the
Holder prior to such assignment and shall reflect the amount of the respective
commitments and loans held by such Assignee and the Holder after giving effect
to such assignment. Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by the Holder in
connection with such assignment, and the payment by Assignee of the purchase
price agreed to by the Holder, and such Assignee, such Assignee shall be a party
to this Loan Agreement and shall have all of the rights and obligations of the
Holder hereunder and under the other Financing Documents to the extent that such
rights and obligations have been assigned by the Holder pursuant hereto and to
the assignment documentation between the Holder and such Assignee, and the
Holder shall be released from its obligations hereunder and thereunder to a
corresponding extent.


Provided no Event of Default has occurred and is continuing and except with
respect to an assignment or transfer of the Loans mandated by a Governmental
Authority, the Company shall have the

5

--------------------------------------------------------------------------------



right to approve the identity of any Participant or Assignee pursuant to this
subsection (B), which approval shall not be unreasonably withheld, delayed or
conditioned. Except as aforesaid, the right of the Holder to assign or grant a
participation interest shall not require notice to or consent of the Company.


The Holder may furnish any information concerning the Company in its possession
from time to time to prospective Assignees and Participants, provided that the
Holder shall require any such prospective Assignee or Participant to agree in
writing for the benefit of the Company to maintain the confidentiality of such
information.


SECTION 11. JURY TRIAL WAIVER. THE COMPANY AND THE HOLDER (BY ACCEPTANCE OF THIS
NOTE) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE HOLDER RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT
OF THIS NOTE, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EXCEPT AS PROHIBITED BY LAW, THE COMPANY HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE COMPANY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
HOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE HOLDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR THE HOLDER TO ACCEPT THIS NOTE AND MAKE
THE LOAN.


SECTION 12. RIGHT OF SET OFF. The Company hereby grants to the Holder, a
continuing lien, security interest and right of setoff as security for all
liabilities and obligations to the Holder, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of the Holder or
any entity under the control of Bank of America Corporation and its successors
and assigns, or in transit to any of them. At any time, without demand or notice
(any such notice being expressly waived by the Company), the Holder may set off
the same or any part thereof and apply the same to any liability or obligation
of the Company even though unmatured and regardless of the adequacy of any other
collateral securing this Note. ANY AND ALL RIGHTS TO REQUIRE THE HOLDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THIS NOTE, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE COMPANY, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


SECTION 13. EXPENSES INCURRED IN CONNECTION WITH ENFORCEMENT. The Company shall
pay on demand all reasonable expenses of the Holder in connection with the
preparation, administration, default, collection, waiver or amendment of loan
terms, or in connection with the Holder’s exercise, preservation or enforcement
of any of its rights, remedies or options hereunder, including, without
limitation, reasonable fees of outside legal counsel or the allocated costs of
in-house legal counsel, accounting, consulting, brokerage or other similar
professional fees or expenses, and any reasonable fees or expenses associated
with travel or other costs relating to any appraisals or examinations conducted
in connection with the loan or any collateral therefor, and the amount of all
such expenses shall, until paid, bear interest at the rate applicable to
principal hereunder (including any default rate) and be an obligation secured by
any collateral.

6

--------------------------------------------------------------------------------





SECTION 14. CHOICE OF LAW. This Note and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of New York (the “Governing State”) (excluding the laws applicable
to conflicts or choice of law).


THE COMPANY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT
IN THE COURTS OF THE GOVERNING STATE OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON THE COMPANY BY MAIL AT THE ADDRESS SET FORTH
HEREIN. THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT FORUM.


SECTION 15. MERGER. This Note is intended by the parties as the final, complete
and exclusive statement of the transactions evidenced by this Note. All prior
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Note, and no party is relying on
any promise, agreement or understanding not set forth in this Note. This Note
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Company and the Holder.


SECTION 16. USE OR PROCEEDS. No portion of the proceeds of this Note shall be
used, in whole or in part, for the purpose of purchasing or carrying any “margin
stock” as such term is defined in Regulation U of the Board of Governors of the
Federal Reserve System.


SECTION 17. LOST OR DAMAGED NOTE. Upon receipt of an affidavit of an officer of
the Holder as to the loss, theft, destruction or mutilation of this Note or any
other security document which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon surrender and cancellation of
such Note or other security document, the Holder will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.







7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this instrument as of the day and
year first above written.





 
BALCHEM CORPORATION
             
By:
/s/ Frank Fitzpatrick
   
Frank Fitzpatrick, Chief Financial
   
Officer





 

 STATE OF NEW YORK  )

  )ss.: 

COUNTY OF ORANGE
)



On the 6th day of February, in the year 2006 before me personally came FRANK
FITZPATRICK, to me known, who, being by me duly sworn, did depose and say that
he/she/they reside(s) in New York; that he/she/they is(are) the CHIEF FINANCIAL
OFFICER of BALCHEM CORPORATION, the corporation described in and which executed
the above instrument; and that he/she/they signed his/her/their name(s) thereto
by authority of the board of directors of said corporation.



 
/s/ Matthew D. Houston
 
Notary Public, State of New York




A-1

--------------------------------------------------------------------------------



EXHIBIT “A”


FORM OF ELECTION NOTICE




BORROWER: BALCHEM CORPORATION


DATE: _________________




All Capitalized terms carry the meanings as defined in the Promissory Note dated
February ___, 2006 (the “Note”).


This Notice serves as an irrevocable Election Notice required under the Note for
the purpose of selecting a Libor Interest Rate Period for said Loan Portion.


Interest Rate Election
ADJUSTED LIBOR RATE**
     
___One Month
     
___Two Month
     
___Three Month
     
___Six Month
 





Adjusted Libor Rate (if chosen):       _____________%


Date of next Interest Rate Election Period:     _____________________
Subject to confirmation and verification by Bank.




Authorized by:
BALCHEM CORPORATION
           
By:
       
Authorized Representative
 



_____________________
**Libor Rate Election must be received no later than 12:00 noon (eastern
standard time) on the London Banking Day preceding the first day of the end of
the current Libor Interest Rate Period.

A-2